                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

JOSE FRANCISCO SAMAYOA,                      §
                                             §
        Petitioner,                          §
VS.                                          §   CIVIL ACTION NO. 2:19-CV-389
                                             §
LORIE DAVIS,                                 §
                                             §
        Respondent.                          §

                       OPINION AND ORDER OF TRANSFER

       This is a habeas action filed by a state prisoner incarcerated at the William P.

Clements Unit in Amarillo, Texas, which is located in Potter County. (D.E. 1). In his

complaint, Petitioner challenges his June 2013 Harris County conviction and sentence.

(D.E. 1).

       A habeas action may be filed either in the district where petitioner is in custody or

in the district in which petitioner was convicted. 28 U.S.C. § 2241(d); Wadsworth v.

Johnson, 235 F.3d 959 (5th Cir. 2000). Petitioner’s place of incarceration at the time of

filing is in the Amarillo Division of the Northern District of Texas, 28 U.S.C. § 124(a)(5),

and he was convicted by a court located in Harris County in the Houston Division of the

Southern District of Texas. 28 U.S.C. § 124(b)(2).

       For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have

been brought. 28 U.S.C. §§ 1404(a) and 1406(a).            A habeas application may be


1/2
transferred in furtherance of justice to the district court within which the state court was

held which convicted and sentenced the petitioner. 28 U.S.C. § 2241(d).             Because

Petitioner was convicted in Harris County, it is more convenient and would further the

interests of justice for this action to be handled in the Houston Division of the Southern

District of Texas. The records of his conviction and the prosecutor and defense lawyers

are all located in the Houston Division of the Southern District of Texas.

       Accordingly, it is ordered that this case be transferred to the United States District

Court for the Southern District of Texas, Houston Division. All pending motions are

DENIED as moot and are subject to renewal after the case is transferred.


       ORDERED this 23rd day of December, 2019.


                                              ___________________________________
                                                           Jason B. Libby
                                                    United States Magistrate Judge




2/2
